DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JAMES MCCREA and LESLIE MCCREA,
                         Appellants,

                                    v.

    UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                              No. 4D21-267

                          [November 24, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE17-004637.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellants.

  Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, and Steven
Chackman of Bernstein, Chackman, Liss, Hollywood, for appellee.

PER CURIAM.

   Affirmed. See Goldman v. State Farm Fire Gen. Ins. Co., 660 So. 2d 300
(Fla. 4th DCA 1995).

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.